Nev. 850, 853, 784 P.2d 951, 953 (1989). Both components of the inquiry
must be shown. Strickland v. Washington, 466 U.S. 668, 697 (1984).
              First, appellant claimed that his appellate counsel failed to
federalize his claims for relief on appeal. Appellant failed to demonstrate
that there was a reasonable probability of a different outcome had
appellate counsel federalized his claims on appeal. Therefore, we conclude
that the district court did not err in denying this claim.
              Second, appellant claimed that his appellate counsel failed to
raise a claim that his guilty plea was coerced because he was not provided
enough time to consider the plea and discovery and the amended
indictment failed to vest jurisdiction in the court. Appellant failed to
demonstrate that his counsel's performance was deficient or that he was
prejudiced. Appellant cannot ordinarily challenge the validity of the
guilty plea on direct appeal without first having litigated the claim in the
district court or without the error being obvious from the record. See
Smith v. State, 110 Nev. 1009, 1010 n.1, 879 P.2d 60, 61 n.1 (1994);
Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986). Appellant
did not file or pursue a presentence motion to withdraw a guilty plea in
the district court, and the error was not obvious from the record.
Therefore, we conclude that the district court did not err in denying this
claim. 2




       2 We  note that appellate counsel argued that the indictment was
improperly amended and that the plea was invalid because appellant felt
pressured and was unaware of the alleged defect to the amended
indictment. This court concluded that appellant waived challenging any
claim to the amended indictment by entry of his plea and that under the
totality of the circumstances appellant failed to demonstrate that his plea
                                                   continued on next page...

                                       2
                                     Third, appellant claimed that his appellate counsel failed to
                       argue that the district court did not have jurisdiction to accept his plea
                       because the amended indictment changed the category of the offenses from
                       Category B trafficking to Category A trafficking. Appellant's claim is
                       belied by the record as appellate counsel did argue that the indictment
                       was not properly amended. Appellant failed to demonstrate that there
                       was a reasonable probability of a different outcome had appellate counsel
                       raised further arguments on this issue. Therefore, we conclude that the
                       district court did not err in denying this claim.
                                     Finally, appellant claimed that the appeal-deprivation remedy
                       provided for in Lozada v. State, 110 Nev. 349, 871 P.2d 944 (1994) was
                       unconstitutional. This claim was outside the scope of claims permissible
                       in a post-conviction petition for a writ of habeas corpus challenging the
                       validity of a judgment of conviction arising from a guilty plea. NRS
                       34.810(1)(a). Accordingly, we
                                     ORDER the judgment of the district court AFFIRMED.




                                                    Ac,                     ,J.
                                                Hardesty


                       p  p...),
                       Parraguirre
                                                        J.




                       ...continued
                       was invalid. Tate v. State, Docket No. 57228 (Order of Affirmance,
                       November 18, 2011).

SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    -41 Ar:
cc: Hon. Douglas W. Herndon, District Judge
     Lionel Tate
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                 4